Citation Nr: 0520355	
Decision Date: 07/27/05    Archive Date: 08/08/05

DOCKET NO.  00-25 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel

INTRODUCTION

Appellant had active military service from July 1967 to July 
1969.  He served in Vietnam from December 1967 to December 
1968.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Columbia, South Carolina, Regional Office (RO) that denied 
service connection for anxiety.  The claim was subsequently 
redefined as service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).

Appellant testified before the undersigned Veterans Law Judge 
in a video hearing in September 2003, and a transcript of 
that testimony has been incorporated into the file.

This claim was remanded for further development in March 
2004.  That development has been accomplished, and the file 
has been returned to the Board for appellate review. 


FINDINGS OF FACT

1.  Competent medical opinion asserts that appellant's 
psychiatric condition does not fulfill the criteria to be 
diagnosed as PTSD.  

2.  Appellant has been competently diagnosed with depressive 
disorder, not otherwise specified; there is no medical 
evidence of nexus between depressive disorder and appellant's 
military service.  Appellant has not been competently 
diagnosed with any acquired psychiatric disorder other than 
depressive disorder.    
 




CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304(c),(f), 4.125 (2004). 
 
2.  An acquired psychiatric disorder other than PTSD was not 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304(c),(f), 4.125 (2004). 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, 18 Vet. App. 112 
(2004), which essentially held that the notice and assistance 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) should be provided to a claimant prior to any 
adjudication of the claim.  In this case, the claim had been 
filed, and initial adjudication had taken place before the 
VCAA was enacted.  Thus, preadjudication notice was not 
provided nor was it possible.  The Pelegrini decision did not 
contain a remedy under such facts, and there appears to be no 
efficient remedy evident given these facts.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
The initial rating decision in this case was made prior to 
enactment of the VCAA, but the appeal was pending before the 
Board on the date of enactment of the VCAA.  The VCAA 
accordingly applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In the present case, a substantially complete application for 
service connection was received in February 1999.  The 
original rating decision of December 1999, the Statement of 
the Case (SOC) in November 2000, and the Supplemental 
Statements of the Case (SSOC) in January 2002, April 2002, 
and March 2005 all listed the evidence on file that had been 
considered in formulation of the decision.  RO sent appellant 
pre-VCAA duty-to-assist letters in March 1999 and April 1999, 
and post-VCAA duty-to-assist letters in June 2001, November 
2001, and March 2004.  

The Board notes that throughout the history of this claim, 
both before and after enactment of the VCAA, RO has kept 
appellant apprised of the evidence needed to perfect a claim 
for service connection.  The Board is aware of no additional 
outstanding evidence that would be relevant to the issue 
under contention, and therefore holds that the notification 
requirements of the VCAA have been satisfied in regard to 
this claim.

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).   The VCAA specifically 
provides that the assistance provided by VA shall include 
obtaining records of relevant medical treatment at VA health-
care facilities if the claimant furnishes information 
sufficient to locate those records.  38 U.S.C.A. 
§ 5103A(c)(2) (West 2002); 38 C.F.R. § 3.159(c)(2) (2004).  
VA must also provide a medical examination, or obtain medical 
opinion, when necessary to adjudicate the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).

In this case, RO obtained appellant's service medical records 
and VA treatment records; appellant has not identified any 
other medical providers who may have relevant evidence.  
Appellant has also been afforded a number of VA medical 
examinations to determine the etiology and current severity 
of his disability.  Finally, appellant was afforded a video 
hearing before the Board in which to present evidence and 
argument in support of this claim.  The Board accordingly 
finds that VA's duty to assist has been satisfied in regard 
to this claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

Appellant's service medical records are on file.  A clinical 
treatment note dated July 1968 records, "complains of pain 
in left buttock - hit mine yesterday - no redness or mass on 
physical examination - impression bruise."  Appellant's 
separation physical examination in May 1969 recorded no 
physical or mental abnormalities. 

A VA mental health clinic intake note dated October 1998 
shows that appellant presented with complaint of anxiety, 
reportedly since return from Vietnam.  Appellant was a cook 
and was not involved in combat, but his area was hit by 
incoming mortar rounds.  The psychiatrist's diagnosis was 
depressive disorder.

Appellant had a VA Agent Orange examination in November 1998, 
during which he stated that his only medical problem was 
chronic anxiety.  The examiner recorded an assessment of 
chronic anxiety.

Appellant filed a claim for service connection for anxiety in 
February 1999.   

RO issued a rating decision in December 1999 that denied 
service connection for anxiety, based on a finding that the 
claim was not well grounded.

Appellant submitted a Notice of Disagreement (NOD) in 
September 2000 in which he stated that in June 1968 he was in 
contact with a land mine.  Appellant stated that he currently 
thought constantly about that day, and was startled by loud 
noises.

A VA psychiatry note dated December 2000 shows that appellant 
stated that he was experiencing anxiety due to post-traumatic 
stress disorder (PTSD); the psychiatrist's diagnosis was 
depressive and stress disorder.  Appellant subsequently began 
receiving treatments at the VA PTSD clinic; clinical notes 
are on file showing the progress of his treatment.  The 
formal diagnosis remained "depressive and stress disorder" 
until a social worker entered a diagnosis of "PTSD and 
depressive disorder" in July 2001.

The file contains a Conference Report dated June 2001 showing 
that RO met with appellant and his service representative and 
accepted appellant's claim for service connection for post-
traumatic stress disorder (PTSD).  Appellant stated that his 
stressor happened when the armored vehicle he was riding hit 
a land mine, throwing appellant into the air.  Appellant 
landed inside the vehicle and was not hit by shrapnel, 
although the driver sustained shrapnel and other injuries.

Appellant had a VA PTSD examination in December 2001 by Dr. 
P.M., MD.  The examiner reviewed the C-file.  The examiner 
noted that appellant had been diagnosed with PTSD by a VA 
psychiatrist.  Appellant reported two service related 
stressors.  The first stressor was when the armored vehicle 
on which he was riding hit a mine; the resulting explosion 
threw appellant into the air and he landed inside the 
vehicle, bruising his leg.  The other stressor was being 
awakened on two occasions by incoming mortar rounds, one of 
which hit within 20 feet of him.  The examiner interviewed 
appellant and recorded his observations.  The examiner's 
diagnosis was depressive disorder, not otherwise specified, 
with some evidence of trauma-related symptoms but clearly not 
consistent with full-fledged PTSD.

Appellant testified before the Board by videoconference in 
September 2003.  Appellant testified that he receives regular 
treatment for PTSD at Dorn VA Medical Center but nowhere else 
(Transcript, pg. 4-6).  Appellant's relatives noticed a 
change in his behavior shortly after his return from Vietnam, 
in that appellant had become apathetic and also more 
irritable.  Appellant has not worked since 2000 due his 
physical and mental problems, and he currently draws a 
pension (Transcript, pg. 9-10)
  
Records from the VA PTSD clinic are on file for the period 
January 2003 to March 2004.  These records show the 
progressive severity of appellant's condition.  Diagnosis was 
PTSD and anxiety disorder (January 2003), dysthymia and PTSD 
by history (January 2003), PTSD and overanxious disorder 
(February 2003), PTSD (March 2003), PTSD (April 2003), PTSD 
by history (June 2003), PTSD and depressive disorder not 
otherwise specified (September 2003), PTSD by history 
(November 2003), PTSD and depressive disorder (November 
2003), and adjustment disorder, depressed mood, and PTSD 
(March 2004).  

Appellant had a VA PTSD examination in July 2004 by Dr. J.T., 
PhD.  The examiner had appellant's C-file for review.  
Appellant reported current symptoms including nightmares, 
flashbacks, irritability, sleep disturbance, and 
suspiciousness.  Appellant reported in-service stressors of 
being blown up by a landmine, incoming mortars, and 
participation in two firefights.  Dr. J.T. interviewed 
appellant and recorded his observations in detail.  Dr. 
J.T.'s diagnosis was chronic mild PTSD and depressive 
disorder, not otherwise specified. 

Dr. J.T. subsequently issued a review examination in December 
2004 in which he articulated a new diagnosis of "possible 
PTSD" and depressive disorder not otherwise specified.   Dr. 
J.T. noted that appellant had presented inconsistent 
information in regard to both stressors and symptoms, 
possibly due to appellant's difficulty with verbal 
expression.

Appellant's most recent VA PTSD clinic note, dated December 
2004, records a diagnosis of PTSD, depressive disorder, and 
anxiety disorder not otherwise specified, by history.

Appellant had another VA PTSD examination in January 2005, 
this time by two examiners: Dr. J.T., PhD, and Dr. M.W., MD.  
Both examiners reviewed the C-file.  Appellant reported 
stressors consisting of being blown off his vehicle by a 
landmine and being subjected to incoming mortar rounds.  The 
examiners recorded appellant's social and family history in 
detail, as well as their observations of appellant during 
interview.  The examiners' diagnosis was depressive disorder 
not otherwise specified.  The examiners noted that appellant 
reported some symptoms consistent with PTSD but did not 
appear to meet the full diagnostic criteria; further, there 
had been variability in appellant's report of his symptoms 
over the different examinations.

Dr. J.T. issued an addendum in February 2005 in which he 
reported that appellant underwent psychomotor testing earlier 
that month, including the Million Clinical Multiaxial 
Inventory (MCMI II) and the Mississippi Scale.  No change in 
the January 2005 diagnostic conclusions was indicated by this 
psychological study.
 
III.  Analysis

Service connection basically connotes that the facts, shown 
by evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection, must be considered on the basis of the places, 
types, and circumstances of his service as shown by his 
service records, the official history of each organization in 
which he served, his medical records, and all pertinent 
medical and lay evidence.  Determinations as to service 
connection will be based on review of the entire evidence of 
record, with due consideration to the policy of VA to 
administer the law under a broad and liberal interpretation 
consistent with the facts in each individual case.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2004).

Service connection for PTSD

Service connection for PTSD requires "medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor, and credible 
supporting evidence that the in-service stressor occurred."  
38 C.F.R. § 3.304(f) (2004).  

The first element of service connection for PTSD is medical 
evidence diagnosing the condition.  

Diagnosis of PTSD must comply with the criteria cited in DSM-
IV.  If the Board finds the diagnosis of PTSD insufficiently 
supported, the Board must return the report to the examiner 
to substantiate the diagnosis.  38 C.F.R. § 4.125(a); Cohen 
v. Brown, 10 Vet. App. 128, 143 (1997).

If a veteran has received a diagnosis of PTSD from a 
competent medical professional, VA must assume that the 
diagnosis was made in accordance with the appropriate 
psychiatric criteria in regard to the adequacy of the 
symptomatology and the sufficiency of the stressor.  Cohen, 
153.  VA can only reject such a diagnosis on a finding that 
the preponderance of the evidence is against (1) the PTSD 
diagnosis, (2) the occurrence of the in-service stressor, or 
(3) the connection of the current condition to the in-service 
stressor.  The adequacy of a stressor, sufficiency of 
symptomatology, and diagnosis are all medical determinations.  
Cohen, 143-44.

In this case, the evidence is conflicting.  VA clinical notes 
show diagnosis of PTSD, as does the VA medical examination by 
Dr. J.T. in July 2004.  However, this is contradicted by the 
VA medical examination of December 2001, in which Dr. P.M. 
diagnosed depressive disorder and stated that appellant's 
trauma-like symptoms were "clearly not consistent with full-
fledged PTSD."  Also contradicting the diagnosis of PTSD is 
the review by Dr. J.T. in December 2004 that resulted in 
diagnosis of "possible PTSD" and depressive disorder, as 
well as the January 2005 reexamination by Drs. J.T. and M.W. 
that resulted in diagnosis of depressive disorder, not 
otherwise specified, with notation that appellant did not 
meet the full diagnostic criteria for PTSD.  

It is the Board's duty to assess the credibility and 
probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  

The probative value of medical evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.  As true 
with any piece of evidence, the credibility and weight to be 
assigned to these opinions are within the province of the 
Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).

In assessing evidence such as medical opinions, the failure 
of the physician to provide a basis for his opinion goes to 
the weight or credibility of the evidence in the adjudication 
of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  Prejean 
v. West, 13 Vet. App. 444, 448-49 (2000).  Greater weight may 
be placed on one physician's than another's depending on 
factors such as the reasoning employed by the physicians and 
whether or not (and the extent to which) they reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).

In this case, the Board finds that medical evidence 
preponderates against a diagnosis of PTSD.  The clinical 
notes do show diagnosis of PTSD, but there is no indication 
that the clinician had access to the entire C-file as did the 
examiners, and the clinician did not record the rationale for 
his diagnosis as did the examiners.  In regard to the 
examinations themselves, it is true that the examination by 
Dr. J.T. in July 2004 diagnosed PTSD, but Dr. J.T. 
subsequently reexamined appellant and rescinded his own 
diagnosis.  The revised diagnosis, finding that appellant did 
not have PTSD, had the concurring opinion of Dr. M.W., and is 
consistent with the earlier diagnosis of Dr. P.M.     

Based on the above analysis, the Board finds that medical 
evidence of record specifically shows that appellant has not 
been diagnosed with PTSD.

"Congress specifically limits entitlement to service-
connected disease or injury where such cases have resulted in 
a disability ... in the absence of a proof of present 
disability there can be no claim."  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).   There being no evidence that 
appellant has the claimed disability of PTSD, the Board finds 
that there is no claim and service connection must be denied.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim, since the great 
weight of medical opinion states that appellant does not have 
PTSD.  The benefit-of-the-doubt rule accordingly does not 
apply. 

Service connection for acquired psychiatric disorder other 
than PTSD

In order to prevail on the issue of service connection for a 
particular disability, there must be: medical evidence of a 
current disability; medical evidence, or in some 
circumstances lay evidence, of in-service occurrence of the 
injury; and medical evidence of a nexus between an in-service 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999). 

The first Hickson element is medical evidence of a current 
disability.  Appellant has been competently diagnosed in 
several VA medical examinations as having depressive 
disorder, and the Board finds that the first Hickson element 
is satisfied in regard to that disability.  There is no 
competent diagnosis of any other acquired psychiatric 
disorder.

The second Hickson element is medical or lay evidence of an 
in-service injury or disease.  In this case there is no 
medical or lay evidence that depression had its onset in 
service, and the Board finds that the second Hickson element 
is not satisfied.   

The third Hickson element is medical evidence of nexus 
between the claimed disability and the claimant's military 
service.  In this case there is no such medical evidence, and 
the Board finds that the third Hickson element is not 
satisfied.
 
As an alternative to Hickson, service connection may be 
granted for a chronic condition even though the condition was 
not manifest during service.  Presumptive service connection 
is available for some conditions listed under 38 C.F.R. 
§ 3.309, if the condition became manifest to a compensable 
degree within the first year after discharge.  38 C.F.R. 
§§ 3.307, 3.309 (2004).  However, depression is not one of 
the listed conditions, so the presumption does not apply.  
There is in any event no evidence that depression was 
manifest to a compensable degree within the first year after 
discharge, or that appellant has had depression continuously 
since his discharge from military service.  The Board 
therefore finds that service connection as a chronic 
condition is not warranted.   

The passage of many years between discharge from active 
service and the medical documentation of a claim disability 
is evidence against a claim of service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  There is no medical 
evidence in this case of a psychiatric condition until 1998, 
nearly 30 years after appellant's discharge.  The Board finds 
that this passage of years is actual evidence against a claim 
for service connection.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim and the benefit-of-
the-doubt rule does not apply. 


ORDER

Service connection for an acquired psychiatric disorder, to 
include post-traumatic stress disorder, is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


